Citation Nr: 1647630	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO. 11-27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 1984 to November 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the RO in Jackson, Mississippi.

In August 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

In a November 2014 decision, the Board dismissed an appeal regarding a denial of service connection for headaches; granted in part, and denied in part, an increased rating for a low back disability, and denied service connection for a cervical spine disability. The Board also remanded the issue of TDIU entitlement for additional evidentiary development. The appeal of that issue has since been returned to the Board for further appellate action. The Board's decision with respect to the other matters is final. See 38 C.F.R. § 20.1100 (2016). 

The issue of entitlement to extraschedular TDIU prior to February 16, 2013, is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required


FINDINGS OF FACT

1. Prior to February 16, 2013, the Veteran's service-connected disabilities combined to produce a 40 percent rating. 

2. Since February 16, 2013, the Veteran's service-connected disabilities have included disabilities arising from a common etiology which combine to produce a rating of 60 percent.

3. Since February 16, 2013, and the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation. 


CONCLUSION OF LAW

Since February 16, 2013, the criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

The current appeal arises as a component of an increased rating claim for the service-connected thoracolumbar spine disability, which was received at the RO on February 28, 2008. See Rice v. Shinseki, 22 Vet. App. 447 (2009). From February 28, 2008, to February 16, 2013, service connection was in effect for a thoracolumbar spine disability, rated at 40 percent, and for a noncompensably rated left 5th finger injury. Since February 16, 2013, service connection has been in effect for a lumbosacral spine disability, rated at 40 percent, radiculopathy of the left lower extremity, rated at 20 percent, radiculopathy of the right lower extremity, rated at 10 percent, and a left 5th finger injury, rated at 0 percent. The combined disability rating is 40 percent from February 28, 2008, to February 16, 2013, and 60 percent since February 16, 2013. 

Thus, with reference to the criteria of 38 C.F.R. § 4.16(a), the schedular criteria of a single disability rated of 60 percent is met since February 16, 2013, since the thoracolumbar spine disability and associated lower extremity neurological disabilities can be considered a single disability arising from a common etiology. 38 C.F.R. § 4.16(a)(2). However, prior to February 16, 2013, the scheduler criteria for TDIU are not met. 

In developing the TDIU issue, the RO obtained a VA medical opinion in January 2011. The VA examiner opined that the Veteran's pain and limited range of motion would limit employability due to limitations on heavy lifting and standing for long periods of time. However, the examiner stated that it was difficult to correlate these findings with any significant injuries, or while in the service. The examiner noted that the car wreck in 1985 did not leave any significant residual deficits. He opined that "It is more likely, however, the patient has a progressive degenerative disk disease of the L5-S1 interspace. Thus, I would say that his service connection is not to blame for his unemployability; however, the chronic progression of his disease."

While this opinion makes a distinction between the reported strain in service and the current degenerative disc disease, the grant of service connection explicitly includes a strain, arthritis, and a herniated nucleus pulposus at L5-S1. If the examiner intended to distinguish between degenerative disc disease and a herniated nucleus pulposus at L5-S1, the Board finds that the opinion does not adequately accomplish this. While it is far from a model of clarity, the opinion appears to the lay reader to relate unemployability to degenerative disc disease, which is a service-connected disability. 

After a review of all of the evidence, the Board finds that the evidence in favor of assignment of a TDIU since February 16, 2013, has attained relative equipoise with the evidence against the claim. With resolution of all reasonable doubt in favor of the claim, the Board concludes that TDIU is warranted since February 16, 2013. 

However, as the schedular criteria are not met prior to February 16, 2013, the Board concludes that, as a matter of law, service connection on a schedular basis is not warranted prior to February 16, 2013. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). The Board will address extraschedular assignment of TDIU in the REMAND below. 



Duties to Notify and Assist

As the Board is granting TDIU since February 16, 2013, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to schedular TDIU prior to February 16, 2013, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations. The VCAA is therefore inapplicable and need not be considered with regard to that matter. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004


ORDER

Since February 16, 2013, TDIU is granted.


REMAND

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

To prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the RO adjudicated whether the claim should be forwarded to the Director of the Compensation Service for consideration of an extraschedular TDIU rating; and determined that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation. 

However, the Board has found the January 2011 opinion to provide competent and probative evidence that the Veteran's service-connected herniated nucleus pulposus at L5-S1 rendered him unable to secure and follow a substantially gainful occupation.  The Board found that evidence persuasive of TDIU entitlement since February 16, 2013.  As that evidence also addresses the period on appeal prior to the assignment of TDIU, the correct course of action is to remand for the proper procedural actions outlined in 38 C.F.R. § 4.16(b), i.e., referral of the matter for extraschedular consideration. 

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of TDIU entitlement prior to February 16, 2013, to the Director, Compensation Service, for consideration of whether TDIU, is warranted. 

2. Readjudicate the remanded issue of entitlement to TDIU on an extraschedular basis prior to February 16, 2013. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is advised to appear and participate in any VA examinations that may be scheduled by the RO, as failure to do so may result in denial of this rating claim. See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


